Citation Nr: 0614159	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-20 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Anchorage, Alaska


THE ISSUE

Whether there was clear and unmistakable error in a rating 
decision which assigned a single 10 percent disability 
evaluation for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to March 
1970 and from September 1972 to December 1988.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2003 rating 
decision from the Anchorage, Alaska, Department of Veterans 
Affairs (VA) Regional Office (RO) in which clear and 
unmistakable error (CUE) was not found.  The veteran 
perfected a timely appeal to that decision.  


FINDING OF FACT

The veteran has not alleged an error of fact or law that 
compels the conclusion, to which reasonable minds could not 
differ, that the results would have been manifestly different 
but for the error.  


CONCLUSION OF LAW

The veteran has failed to raise a valid claim of clear and 
unmistakable error (CUE).  38 C.F.R. § 3.105(a) (2005); 
Simmons v. Principi, 17 Vet. App. 104 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board emphasizes that the veteran's argument on appeal is 
limited to his incorrect interpretation of governing legal 
authority.  He does not argue that his already service-
connected tinnitus has increased in severity or that such 
disability results in an unusual disability picture.  Rather, 
he asserts that application of existing law to the existing 
facts supports the assignment of separate 10 percent ratings: 
one 10 percent rating for each ear.  

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  However, if the evidence establishes clear and 
unmistakable error, the prior decision will be reversed or 
amended.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.104, 3.105(a) (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has addressed the question of determining when there 
is clear and unmistakable error (CUE) present in a prior 
decision.  In Russell v. Principi, 3 Vet. App. 310 (1992), 
the Court propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort that, had it not been made, the outcome would have 
been manifestly changed at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Id. at 313-14.  See also Bustos v. West, 179 F. 3d 
1378 (Fed. Cir. 1999).  The Court has also stated that CUE is 
a type of error in which reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made.  Russell, 3 Vet. App. at 313-14.  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated 
that CUE is a very specific and rare kind of error.  Id. at 
43.  The Court noted that CUE is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Id.  The Court further 
indicated that in order to raise a valid claim of CUE, the 
veteran must specifically indicate what the error is and that 
unless it is the type of error that, if true, would be CUE on 
its face, the veteran must provide persuasive reasons why the 
decision would have been manifestly different but for the 
error. Id. at 44.  The Court stated that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Id.  

The Court has held that allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Similarly, broad brush allegations 
of "failure to follow the regulations" or "failure to give 
due process," or any other general, nonspecific claim of 
error cannot constitute a valid claim of clear and 
unmistakable error.  Fugo, 6 Vet. App. at 44.  In addition, 
the Court has held that VA's breach of its duty to assist 
cannot form a basis for a claim of clear and unmistakable 
error.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (VA's 
breach of duty to assist caused incomplete record but not 
incorrect record).  

Claims which fail to comply with the requirement that 
allegations of CUE be set forth clearly and specifically 
shall be dismissed without prejudice to refiling.  See 
Simmons v. Principi, 17 Vet. App. 104 (2003).  

In the August 17, 1989 rating decision at issue, the RO 
granted service connection for constant tinnitus and assigned 
a 10 percent rating, effective January 1, 1989.  The relevant 
evidence of record at the time of the RO's decision consisted 
of the veteran's service medical records and report of a VA 
examination dated in February 1989.  The veteran received 
written notice of this decision and his right to appeal 
therefrom by letter in September 1989.  

A claimant must file a notice of disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that VA mails notice of the 
determination; otherwise, that determination will become 
final.  38 C.F.R. § 20.302.  In this case, written notice of 
the August 1989 rating decision was mailed to the veteran on 
September 1, 1989.  No response was received from the veteran 
within one year of August 17, 1989.  As a result, the August 
1989 rating decision is final.  

The next communication from the veteran with respect to his 
tinnitus was received at the RO in July 1998 (VA Form 21-
4138), wherein he requested an increased rating for his 
tinnitus.  Submitted in support of the claim were VA 
outpatient treatment reports, and the veteran was afforded a 
VA audio examination in January 1999.  At that time of the 
January 1999 examination, the veteran's tinnitus was 
described as bilateral and constant; he also reported that 
the ringing in his ears interfered with the quality of life.  
By a rating action of May 1999, the RO confirmed and 
continued the 10 percent rating assigned for bilateral 
tinnitus.  The veteran was notified of that decision.  

Of record is a statement from the veteran's representative, 
dated in February 2003, indicating that the rating criteria 
suggests that the veteran's tinnitus should actually be 
assigned a separate 10 percent rating for each ear.  He 
requested that the RO "institute a corrected rating 
decision."  This statement was in essence a claim for clear 
and unmistakable error in a rating decision.  

The assertion of CUE is fatally flawed.  The February 
statement (and the amending statement of April 2004) fails to 
identify the rating decision containing CUE.  There is no 
obligation on the part of the VA to guess.  In sum, the 
February 2003 document (including as amended in April 2004) 
was a garden variety allegation of error.  

This allegation does not fit the definition of a viable CUE 
claim.  In Damrel v. Brown, 6 Vet. App. 242 (1994), the Court 
held that the argument that the RO misevaluated and 
misinterpreted the evidence available to it at the time of 
the final prior determination (reweighing of the evidence) is 
not the type of administrative error reversible under 38 
C.F.R. § 3.105(a).  

In conclusion, the Board finds that the requirements for a 
valid claim of CUE have not been satisfied.  Here, the 
veteran has not provided reasons as to why one would be 
compelled to reach the conclusion, to which reasonable minds 
could not differ, that but for an alleged error.  It is not 
enough that he argued that the RO should have reached a 
different conclusion.  Therefore, the Board finds that the 
veteran has not made a valid CUE claim.  The claim must 
therefore be dismissed without prejudice to re- filing.  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law in November 2000. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The Court has held that reversal or revision of prior 
decisions due to CUE is not a claim but a collateral attack 
on a prior decision. Thus, one requesting such reversal or 
revision is not a claimant within the meaning of the VCAA and 
consequently, the notice and development provisions of the 
VCAA do not apply in CUE adjudications.  See Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
Furthermore, the provisions of reasonable doubt under 38 
C.F.R. § 3.102 are not for consideration in CUE claims.  See, 
e.g., 38 C.F.R. § 20.1411 (2005).  

Lastly, the case of Simmons v. Principi, 17 Vet. App. 104 
(2003), clarifies the point that assertions of CUE that fail 
to satisfy pleading requirements must be dismissed without 
prejudice to refiling, and may not be denied.  


ORDER

The veteran's alleging clear and unmistakable error in a 
rating decision that assigned a single 10 percent disability 
rating for tinnitus is dismissed without prejudice to 
refiling.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


